                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



In re:                                         Case No. 17-17361-aih

RICHARD M. OSBORNE,                            Chapter 7

                      Debtor.                  Judge Arthur I. Harris


FIRST NATIONAL BANK OF PENNSYLVANIA’S OBJECTION TO DEBTOR’S
    MOTION TO RESCHEDULE HEARING ON MOTION TO APPOINT
      A CHAPTER 11 TRUSTEE AND FOR AN EXTENSION OF TIME
                    TO CONDUCT DISCOVERY

         Creditor First National Bank of Pennsylvania (“FNB”), successor by merger to

Park View Federal Savings Bank, by and through its undersigned counsel, hereby

objects (the “Objection”) to the Motion to Reschedule Hearing on First National Bank

of Pennsylvania’s Motion to Appoint a Chapter 11 Trustee and for an Extension of Time

to Conduct Discovery [Docket No. 407] (the “Motion”) filed by Richard M. Osborne,

the debtor and debtor-in-possession herein (the “Debtor”). In support FNB states as

follows:

         FNB objects to the Debtor’s request to reschedule the hearing on FNB’s Motion to

Appoint a Chapter 11 Trustee [Docket No. 308] (the “Trustee Motion”) and extend

the discovery period. FNB respectfully submits that the relief requested by the Debtor is

not in the best interest of the estate or its creditors. As set forth in the Trustee Motion,

the Debtor is unfit to act as a fiduciary for his creditors, and any further delay in hearing

the Trustee Motion will allow the Debtor to continue in control of his estate to the

detriment of his creditors.




17-17361-aih     Doc 411      FILED 03/07/19   ENTERED 03/07/19 17:52:23         Page 1 of 4
       FNB filed the Trustee Motion on December 11, 2018—nearly three months ago.

The initial hearing on the Trustee Motion took place two months ago on January 8,

2019. In weighing the propriety of appointing a trustee, the court is not required to

conduct a full evidentiary hearing. In re William A. Smith Constr. Co. Inc., 77 B.R. 124

(Bankr. N.D. Ohio 1987) (citing In re Casco Bay Lines, Inc., 17 B.R. 946 (1st Cir. B.A.P.

1982). However, at the initial hearing, the parties agreed to set a timeline for discovery

and asked the Court to schedule an evidentiary hearing. The Court heard from counsel

for FNB and the Debtor regarding a proposed timeline for discovery and an evidentiary

hearing. Counsel for FNB suggested 45 days for discovery and 60 days for a hearing.

Counsel for the Debtor suggested 60 days for discovery and 90 days for a hearing. The

Court adopted the Debtor’s suggested timeline and scheduled the discovery cut-off for

slightly more than 60 days after the initial hearing and slightly more than 90 days for

the hearing. Since the initial hearing, FNB has been working diligently to propound

discovery upon third parties and depose the Debtor in a timely manner in order to

comply with the deadlines established by the Court. The Debtor on the other hand has

not propounded any discovery and instead has sought an extension of the deadlines

agreed upon at the initial hearing.

       If the Court grants the Debtor’s requested extension, the Trustee Motion will

have been pending for more than six full months before it is heard by the Court all while

a debtor who is unfit to be a fiduciary is left to manage the estate.

       In addition, while the Debtor recently made a settlement proposal, which FNB

currently is reviewing, FNB does not believe that the tender of that settlement proposal

warrants an extension of the discovery period and a continuance of the hearing. FNB



                                              2


17-17361-aih    Doc 411     FILED 03/07/19        ENTERED 03/07/19 17:52:23   Page 2 of 4
can evaluate and respond to the settlement proposal in short order while continuing to

prepare for the hearing.

       WHEREFORE, based upon all of the foregoing, FNB respectfully requests the

entry of an Order denying the Motion and granting FNB such other and further relief as

is proper and just.


Dated: March 7, 2019                    Respectfully submitted,

                                        /s/ Heather E. Heberlein
                                        Matthew H. Matheney (0069974)
                                        Gregory P. Amend (0081247)
                                        Nathaniel R. Sinn (0088467)
                                        Heather E. Heberlein (0083828)
                                        Buckingham, Doolittle & Burroughs, LLC
                                        1375 E. 9th Street, Suite 1700
                                        Cleveland, Ohio 44114
                                        Telephone: (216) 621-5300
                                        Facsimile: (216) 621-5440
                                        Email:        mmatheney@bdblaw.com
                                                      nsinn@bdblaw.com
                                                      gamend@bdblaw.com
                                                      hheberlein@bdblaw.com

                                        COUNSEL FOR FIRST NATIONAL BANK OF
                                        PENNSYLVANIA




                             CERTIFICATE OF SERVICE

        The undersigned certifies that on March 7, 2019, a true and correct copy of the
foregoing was served via the Court’s electronic case filing system on the following who
are listed on the Court’s Electronic Mail Notice List:

          Gregory P. Amend: gamend@bdblaw.com
          Alison Archer: alison.archer@ohioattorneygeneral.gov
          Adam S. Baker: abakerlaw@sbcglobal.net
          Richard M. Bain: rbain@meyersroman.com
          Austin B. Barnes III: abarnes@sandu-law.com
                                            3


17-17361-aih    Doc 411    FILED 03/07/19       ENTERED 03/07/19 17:52:23   Page 3 of 4
               Robert D. Barr: rbarr@koehler.law
               David T. Brady: dbrady@sandu-law.com
               LeAnn E. Covey: lcovey@clunkhoose.com
               Gregory M. Dennin: greg@gmdlplaw.com
               Glenn Forbes: bankruptcy@geflaw.net
               Stephen R. Franks: amps@manleydeas.com
               Stephen John Futterer: sjfutterer@sbcglobal.net
               Stephen D. Hobt: shobt@aol.com
               Melody Dugic Gazda: mgazda@hendersoncovington.com
               Heather E. Heberlein: hheberlein@bdblaw.com, vgum@bdblaw.com
               Dennis J. Kaselak: dkaselak@peteribold.com, Cynthia@peteribold.com
               Christopher J. Klym: bk@hhkwlaw.com
               Jerry R. Krzys: jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
               Matthew H. Matheney: mmatheney@bdblaw.com
               Shannon M. McCormick:bankruptcy@kamancus.com
               Kelly Neal: kelly.neal@bipc.com
               David M. Nuemann: dnuemann@meyersroman.com
               Timothy P. Palmer: timothy.palmer@bipc.com
               Tricia L. Pycraft: tpycraft@ccj.com, bowman@ccj.com
               Kirk W. Roessler: kroessler@walterhav.com
               John J. Rutter: jrutter@ralaw.com
               Frederic P. Schwieg: fschwieg@schwieglaw.com
               Michael J. Sikora, III: msikora@sikoralaw.com
               Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
               Richard J. Thomas: rthomas@hendersoncovington.com,
                mgazda@hendersoncovington.com
               Andrew M. Tomko: atomko@sandhu-law.com, bk1notice@sandhu-law.com
               United States Trustee: (Registered address)@usdoj.gov
               Michael S. Tucker: mtucker@ulmer.com
               Phyllis A. Ulrich: bankruptcy@carlisle-law.com, bankruptcy@carlisle-
                law.com
               Maria D. Giannirakis ust06: maria.d.giannirakis@usdoj.gov
               Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov


                                                     /s/Heather E. Heberlein
                                                     Heather E. Heberlein (0083828)
CL2:492078_v1




                                               4


17-17361-aih        Doc 411   FILED 03/07/19       ENTERED 03/07/19 17:52:23   Page 4 of 4
